DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
the “bottom face and wherein the bottom face of cooling structure includes an access port, whereby the inside of the polygonal structure is accessible via the bottom of the polygonal structure” (claim 7); 
the “the bottom of the polygonal structure includes at least one additional radiator core” (claim 8); 
the “at least one radiator cores is adapted to slide or swing into an open position” (claim 10); and 
the “quick-release fluid connections” (claim 11); 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,680,728 B2 to Errera et al. 
Errera et al. clearly teaches a thermal shield for system for generating electric power, comprising: 
a power generation trailer (10; see Figures 1-3) including a cooling subsystem (36) thereon; 
wherein the cooling subsystem includes at least one cooling fan (42) and a polygonal structure (see Figures 1-3) having an axis, a plurality of side walls (22), and an open top (“openings 50 in roof 38 at E”); 
wherein at least one of the side walls comprises at least one vertical radiator core (40); and 
wherein the at least one cooling fan is mounted within the polygonal structure (see Figures 1 and 2). 
With regards to claim 13, Errera et al. discloses: 
the cooling subsystem including at least two cooling loops and the radiator cores are distributed between the cooling loops. 
With regards to claim 14, Errera et al. discloses: 
a control system (18) whereby the distribution of the radiator cores between the cooling loops can be modified without interrupting operations. 
With regards to claim 15, Errera et al. discloses: 
the power generation trailer including: 
a generator (14); 
a switchgear (18) in electrical connection with the generator; and 
an exhaust (44) silencer (46) connected to the generator. 
With regards to claim 16, Errera et al. discloses: 
the cooling system being configured to cool the generator. 
With regards to claim 17, Errera et al. discloses: 
the switchgear, the generator, the exhaust silencer, and the cooling subsystem are mounted on a trailer (see Figures 1-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,680,728 B2 to Errera et al. in view of U.S. Patent Application Publication No. 2003/0029390 A1 to Campion. 
Errera et al. clearly teaches a thermal shield for system for generating electric power as described above (see paragraph 4), configured to direct air out of the top of the polygonal structure (see arrows in Figure 2). 
However, it fails to disclose said at least one cooling fan being oriented so as to push air out of the top of a polygonal structure. 
Campion discloses a thermal shield for system for generating electric power, comprising: 
at least one cooling fan being oriented so as to push air out of the top of a polygonal structure. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the fan orientation disclosed by Campion on the system for generating electric power disclosed by Errera et al., for the purpose of reducing turbulence and increase the total air flow within the structure. 
With regards to claim 3, Errera et al. discloses: 
the cooling subsystem further including a cooling fan motor (see column 3, lines 64-67) for each cooling fan and a cooling fan controller, wherein the cooling fan controller controls operation of each cooling fan motor in response to at least one measured parameter. 
With regards to claim 4, Errera et al. discloses: 
the cooling fan controller controls operation of each cooling fan motor in response to a measured temperature of a fluid flowing through one or more radiator cores. 
With regards to claim 5, both Errera et al. and Campion independently disclose: 
a system being configured to prevent air from entering through the bottom of the polygonal structure and ensure that air entering the polygonal structure flows through the radiator cores. 
With regards to claim 6, both Errera et al. and Campion independently disclose: 
a plurality of cooling fans; and 
Campion discloses the cooling fans define a substantially planar unit that is normal to the axis of the polygonal structure. 
With regards to claim 7, both Errera et al. and Campion independently disclose: 
the polygonal structure including a bottom face; and 
wherein the bottom face of cooling structure includes an access port, whereby the inside of the polygonal structure is accessible via the bottom of the polygonal structure. 
With regards to claim 8, Campion discloses: 
the bottom of the polygonal structure includes at least one additional radiator core (218). 
With regards to claim 9, Campion discloses: 
a side of the structure being moveable so as to provide access to the inside of the structure (see Figure 3). 
With regards to claim 10, Errera et al. in view of Campion disclose: 
at least one radiator cores being capable of being adapted to slide or swing into an open position so as to allow access to the inside of structure. 
With regards to claim 11, both Errera et al. and Campion independently disclose: 
fluid flow lines that connect the at least one radiator core to its respective cooling loop; 
wherein the fluid flow lines include well known quick-release fluid connections. 
With regards to claim 12, both Errera et al. and Campion disclose: 
cooling subsystems that use less energy and emit less noise than a single-fan cooling system providing the same heat transfer capacity. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        October 6, 2022